PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/214,415
Filing Date: 19 Jul 2016
Appellant(s): Worrell et al.



__________________
Christina Sperry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2021 appealing the Final Office Action mailed on 12/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  As indicated in the Advisory Action mailed on 02/08/2021, Appellant's amendments to the claims mailed on 01/22/2021 overcame the 112(b) rejections toward claims 15 and 36.  Therefore, the rejections under 35 U.S.C. 112(b) toward claims 15 and 36 have been withdrawn.

(3) Response to Argument
Response to the Arguments in Section B-2-b
Appellant states:
Contrary to the only reason provided by the Examiner for the proposed modification, Smith does not “state” any reason for “such a modification” of Worrell since does not reference modifying in view of Smith.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the 
   Therefore, the test for obviousness is not whether the secondary reference explicitly disclose incorporating the features into the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
  In this case, the test of obviousness is does require Smith et al. to explicitly disclose the forming slots in the sleeve of a surgical device as disclosed by Worrell et al. or explicitly disclose practice of forming slots be conducted on the type of sleeve disclosed by Worrell et al..  The test of obviousness is established where there is "some teaching, suggestion, or motivation" to do so found.  In column 13 lines 52-55 of Smith et al., Smith et al. discloses that by incorporating the slots will “reduce the bending stiffness of the tube and may allow the tube/catheter body to bend more easily”.  Since Smith et al. provides a teaching and a motivation to incorporate said teaching, the person of ordinary skill in the art would be motivated to modify Worrell et al. in view of Smith et al.
Reference to other prior arts that show the incorporation of the teachings of Smith et al. into other device do not inherently teach away from incorporating the teachings into Worrell et al., but rather show the person of ordinary skill in the art would 
Appellant states:
A person of ordinary skill in the art would thus not have added cuts 708 of Smith to Worrell’s flexible sheath as proposed by the Examiner at least because the cuts 708 would only add cost and manufacturing complexity without providing an advantage.

In column 13 lines 52-55 of Smith et al., Smith et al. discloses that by incorporating the slots will “reduce the bending stiffness of the tube and may allow the tube/catheter body to bend more easily”.  Since Smith et al. provides a teaching and a motivation to incorporate said teaching, the person of ordinary skill in the art would be motivated to modify Worrell et al. in view of Smith et al. in order to add the benefit of the making the sleeve more flexible.
When modifying devices, the person of ordinary skill in the art would not be inherently deterred from making a device have more of a particular feature.  For example, the person of ordinary skill in the art would not be inherently deterred from making an efficient device more efficient, a light weight device lighter, or a strong device stronger.  In this case, the person of ordinary skill in the art would be inherently deterred from modifying the flexible sheath to be more flexible.

Response to the Arguments in Section B-2-c
Appellant states:
A person of ordinary skill in the art would not have taken away material from Worrell’s flexible sheath in view of Smith as proposed by the Examiner because it would render Worrell unsatisfactory for its intended purpose, thereby demonstrating non-obviousness of the proposed modification.
Taking away material from Worrell’s flexible sheath as proposed would reduce or eliminate the effectiveness of the flexible sheath by providing spaces for the articulation bands 140, 142 to move away from the molded member 110 when, in contrast, Worrell specifically provides that the flexible sheath would only be present at all to hold the articulation bands 140, 142 against the molded member 110.

In response to Appellant’s assertion that said slots would cause the articulation bands to move away from the molded member, Appellant has not provided any teachings form Smith et al. or Worrell et al. that indicate said slots would allow the articulation bands to move away from the molded member.  On page 6 paragraph 56 of Worrell et al., Worrell et al. discloses a flexible sheath “positioned about the articulation section (100), to assist in holding bands (140, 142) against molded member (110).”   Worrell et al. does not disclose that having slots or cuts in said sheath would prevent the sheath from holding the articulation band against the molded member. 
Therefore, Appellant’s assertion that incorporating slots into sheath would eliminate the effectiveness of the sheath holding articulation bands against the molded member and that all people of ordinary skill in the art would be deterred from incorporating the slots is mere speculation and renders the argument moot. “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” [MPEP 2145 (I)]
Appellant states:
Removing material from the flexible sheath to provide the cuts 708 of Smith would necessarily newly result in open space being present in the flexible sheath into which the longitudinal articulation bands 140, 142 can move when the articulation bands 140, 142 are bent, which would hinder the flexible sheath’s ability to hold the articulation bands 140, 142 against the mold member 110 and would provide opportunity for the articulation bands 140, 142 to get torn, stuck, or otherwise harmed in the cuts.

In response to Appellant’s assertion that said slots would hinder the sheath’s ability to hold the articulation bands and assertion that said slots would cause the articulation bands to get torn, stuck, or otherwise harmed, Appellant has not provided any teachings form Smith et al. or Worrell et al. that indicate said slots would sheath’s ability to hold the articulation bands or would cause the articulation bands to get torn, stuck, or otherwise harmed.  On page 6 paragraph 56 of Worrell et al., Worrell et al. discloses a flexible sheath “positioned about the articulation section (100), to assist in holding bands (140, 142) against molded member (110).”   Worrell et al. does not disclose that having slots or cuts in said sheath would hinder the sheath from holding the articulation band against the molded member or cause the articulation bands to get torn, stuck, or otherwise harmed.  Smith et al. not disclosing articulation bands does not inherently disclose that the slots or cuts hinder the sheath from holding the articulation band against the molded member or cause the articulation bands to get torn, stuck, or otherwise harmed.
Therefore, Appellant’s assertion that incorporating slots into sheath would hinder the sheath’s ability to hold the articulation bands and assertion that said slots would cause the articulation bands to get torn, stuck, or otherwise harmed is mere speculation and renders the argument moot. “An assertion of what seems to follow from common 
Appellant states:
Contrary to the Examiner’s assertion, Appellant is not arguing that the rejection is improper because a person of ordinary skill in the art would have been “inherently deterred” from modifying Worrell in view of Smith as proposed because the modification would make Worrell’s flexible sheath “to be more flexible”. 

Prior to the quoted statement, Appellant stated that the person of ordinary skill in the art would never incorporate the slots into Worrell et al. “because the cuts 708 would only add cost and manufacturing complexity without providing an advantage.” (emphasis added)  This statement implies the Appellant is arguing that the person of ordinary skill in the art would be inherently deterred from such a modification and that there is no benefit to such a modification.
Appellant states:
Also contrary to the Examiner’s assertion, Appellant is not rebutting the proposed combination of Worrell and Smith by arguing that the claimed invention yields unexpected results not present in the prior art.

Prior to the quoted statement, Appellant stated that the modification of Worrell et al., by incorporating the slots into the sheath, would yield the unexpected results of “hinder the flexible sheath’s ability to hold the articulation bands 140, 142 against the mold member 110 and would provide opportunity for the articulation bands 140, 142 to get torn, stuck, or otherwise harmed in the cuts.”  Neither Worrell et al. nor Smith et al. disclose the slots in the sheath would hinder the sheath’s ability to hold the articulation 
Appellant states:
The Examiner dismisses concerns of cuts in Worrell’s flexible sheath causing problems in Worrell because “Smith et al. does not disclose the slots would adversely affect the sheath [sic] function of holding the plurality of elements within the sheath” and because “Smith et al. also does not disclose that slots should not be incorporated into other device.”
…
The Examiner also attempt to refute non-obviousness by alleging that “Worrell et al. does not disclose that the sheath must be void of any slots or slits in order to avoid the articulation bands from getting torn, stuck or otherwise harmed in said slots or slits.”

“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” [MPEP 2145 (I)]
Appellant has not provide any factual evidence that incorporating the slots into the sheath of Worrell et al. would cause problems the invention of Worrell et al.  Appellant has only provided speculation that such a medication would hinder the sheath’s ability to hold the articulation bands and assertion that said slots would cause the articulation bands to get torn, stuck, or otherwise harmed.

Appellant also respectfully disagrees with the Examiner’s allegation that Appellant’s arguments are dismissible “speculation” and that “Applicant has not provided: any teaching from Smith et al. or Worrell et al. that indicate the slots should not be incorporated into device with articulation bands; or any teaching from Smith et al. or Worrell et al. that indicate the slots would cause articulation to get stuck or more in any undesirable way.”
…
Appellant specifically discusses the disclosure of each of Smith and Worrell herein (and in filings prior to the Examiner’s allegation in the pending Office Action) and provides analysis why the proposed modification of Worrell’s flexible sheath in view of Smith would not have been made.

In Appellant’s arguments, Appellant has referenced the disclosure of Smith et al. and Worrell et al. to indicate how the sheath in Smith et al. is made of metal, the invention of Smith et al. does not have articulation bands, and how the sheath of Worrell et al. is used hold the articulation bands against the mold member.  Based on these disclosures, Appellant speculated that incorporating slots into the sheath of Worrell et al. would hinder the sheath’s ability to hold the articulation bands and assertion that said slots would cause the articulation bands to get torn, stuck, or otherwise harmed.  In view of this speculation, Appellant argued that the person of ordinary skill in the art would not made such a modification.  
Appellant has not provided any factual evidence that indicate that incorporating the slots, as taught by Smith et al., into the sheath of Worrell et al. would explicitly cause such problems.  Therefore, since the Appellant has not provided factual evidence but rather only provides assumptions of what might happen, the Appellant’s assertion that the incorporation of the slots into the sheath would hinder the sheath’s ability to 
Appellant states:
The ‘117 Application thus provides evidence that the articulation bands 140, 142 of Worrell that extend along the molded member 10 “pop” laterally during articulation and would thus have been put in harms’ way if Smith’s cuts were added to Worrell as proposed.

On page 6 paragraph 56 of Worrell et al., Worrell et al. discloses a flexible sheath “positioned about the articulation section (100), to assist in holding bands (140, 142) against molded member (110).”   This implies that the sheath also prevents the articulation bands from “pop” laterally during articulation.  It is unclear what evidence the Appellant is relying on to come to the conclusion that by merely adding slots to the sheath would render the sheath incapable of holding the articulation bands to the molded member and prevent “pop” laterally during articulation.  It is also unclear what evidence the Appellant is relying on to come to the conclusion that the articulation bands would move into any slots formed in the sheath and get could get torn, stuck, or otherwise harmed in said slots.

Response to the Arguments in Section B-3-a
Appellant states:
Instead of merely applying a rule, the rule must be analyzed with respect to a particular claim to determine the claim’s obviousness.


  When modifying the sheath of Worrell et al. by incorporating the slots of Smith et al., the person of ordinary skill in the art would be motivated to zone/regions with different distances between adjacent slots in their respective zone/region and it would be up to the user to decide what distances there should be between adjacent slots.  It would have been obvious to have the distance between the slots at the proximal end and the distal end to be greater than the distance between the slots at the intermediate section, since it has been held that mere scaling up/down of a prior art process capable of being scaled up/down involves only routine skill in the art.  The person of ordinary skill in the art would be motivated to make such a modification because it would create 
Appellant states:
MPEP § 244.04 (IV) also states: “[i]f the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.”  Here, contrary to the Examiner’s assertion in the Office Action, Appellant has demonstrated the criticality of limitations in claim 8 that the Examiner alleges would have been obvious changes in size proportion.

In claim 8, the distance between adjacent slots at a proximal end of the plurality of slots is greater than the distance between adjacent slots at an intermediate section of the plurality of slots, and the distance between adjacent slots at a distal end of the plurality of slots is greater than the distance between adjacent slots at an intermediate section of the plurality of slots.
On page 25 paragraph 97 of the Specification of the present application, the changing of the amount of space or distance between slots is disclosed to help control bend locations and degree of articulation.  The Specification does not disclose any criticality for the having the distances at the proximal end and distal end to be greater than the distances at the intermediate end.  On pages 24-25 paragraph 96 of the Specification of the present application, the distance between adjacent slots at a proximal end of the plurality of slots are disclosed to be greater than the distance between adjacent slots at an intermediate section of the plurality of slots, and the distance between adjacent slots at a distal end of the plurality of slots are disclosed to 
In column 27 lines 59-67 through column 28 lines 1-5 of Smith et al., the sheath is disclosed as having multiple zones/regions, wherein each of the zone/regions can have different distances between adjacent slots in their respective zone/regions.  For example, Smith et al. disclose the distances in a first region can be greater than the distances of a second region proximal to said first region, or the distance in a first region can be smaller than the distance of a second region proximal to said first region.  By having different zone/regions with different distance between adjacent slots, the bending stiffness is different for each area.  Therefore, Smith et al. does disclose the feature of changing the amount of space or distance between slots in order to help control bend locations and degree of articulation.  
Smith et al. further disclose that different configurations can be made to create different stiffness profiles.  For example, Smith et al. disclose the each region can have a lower bending stiffness than the region proximal to said region, or each region can have a lower bending stiffness than the region distal to said region.  Therefore, Smith et al. is interpreted to disclose that it is up to manufacturer/user of the surgical device to decide what configuration of distances to have in each region.
Smith et al. does not explicitly disclose that the distances in a distal region is greater than the distances in an intermediate region and that the distances in a proximal region is greater than the distances in an intermediate region.
Since Smith et al. discloses that the distances in each of the regions can vary to meet the needs the user, and since the Specification does not provide any criticality for 

Response to the Arguments in Section B-3-b
Appellant states:
The Examiner argues that even though Smith does not disclose the distances recited in claim 8, Smith at column 27, lines 59-67 through column 28, lines 1-5 “is interpreted to disclose that it is up to the manufacturer/user of the surgical device to device what configuration of distances to have in each region.” Office Action, p. 25; see also Advisory Action, p. 5 (repeating the Office Action).  However, this portion of Smith is completely silent about a distance between adjacent, opposed terminal ends of slots.

In column 27 lines 59-67 through column 28 lines 1-5 of Smith et al., the sheath is disclosed as having multiple zones/regions, wherein each of the zone/regions can have different distances between adjacent slots in their respective zone/regions.  For example, Smith et al. disclose the distances in a first region can be greater than the distances of a second region proximal to said first region, or the distance in a first region can be smaller than the distance of a second region proximal to said first region.  The distance between the adjacent slots is interpreted to be the whole slot relative to the adjacent whole slot, include the terminal ends of said slot and adjacent slot.
Therefore, Smith et al. does disclose the distance between adjacent, opposed terminal ends of a first one of a plurality of radially-extending slots and a second one of 

Response to the Arguments in Section B-4-b
Appellant states:
Even assuming in arguendo that Worrell and Smith disclose the recited “outer sleeve,” the rejection of claim 15 is still improper because Worrell and Smith fail to teach or suggest that “the inner guide comprises: an inner channel formed therein and entirely closed thereby,” as recited in claim 15.

In figure 6 of Worrell et al., the inner channel (see figure 6 below) is closed off on three sides by the mold member (110).  When the sheath is positioned about the articulation section, the sheath is interpreted to extend across the forth side of the inner channel and therefore entire close off the inner channel.
[AltContent: textbox (Second Second Wing)][AltContent: textbox (First Outer Surface)][AltContent: textbox (First Second Wing)][AltContent: textbox (First First Wing)][AltContent: arrow][AltContent: textbox (Inner Channel / First Channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second First Wing)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Second Outer Surface)][AltContent: arrow][AltContent: textbox (Worrell et al.)]
    PNG
    media_image2.png
    340
    341
    media_image2.png
    Greyscale



Response to the Arguments in Section B-4-c
Appellant states:
The Examiner likens spring beams 150 of Worrell to recited “stiffening elements,” the modeled member 110 of Worrell to the recited “inner guide,” and the slot 112 of Worrell to the recited “inner channel.”  Office Action, p. 12-14.  The spring beams 150, molded member 110, and the slots 112 are shown above in Figure 6 of Worrell.  However, even assuming in arguendo that the spring beams 150 are properly considered to be “stiffening elements,” Worrell is completely silent as to the spring beams 150 being attached to inner walls of the molded member 110 that define the slot 112.

On page 6, paragraph 57 of Worrell et al., the spring beams (150) are disclosed as being resiliently biased to orient molded member in a substantially straight configuration.  Therefore, it is reasonable to interpret the spring beams as “stiffening elements” since they bias the molded member substantially straight.
In figure 6 of Worrell et al., the stiffening elements (150) are shown as being situated within the inner guide (110) of the articulation section (36).  On page 6, paragraph 58 of Worrell et al., the stiffening elements are disclosed as being “secured relative to the articulation section”.  In order for the stiffening element to be secured relative to the articulation section, the stiffening element would need to be attached to the articulation section.  Since stiffening element is situated within the inner guide, the 
Therefore, in order for the stiffening elements to be secured relative to the articulation section, and since the stiffening elements are situated within the inner guide, it is reasonable to interpret the stiffening elements to be fixedly attached to the inner wall of the inner guide.
Appellant states:
Even assuming in arguendo that the Examiner correctly alleges that Worrell’s statement in paragraph [0058] mean that ends of each spring beam 150 be attached to the molded member 110, the attachment is not disclosed to be fixed attachment of the ends to inner walls of the molded member 110 that define the slot 112.  Instead, the spring beams 150 could, for example, each be attached to an outer surface of the molded member 110.

In figure 6 of Worrell et al., the stiffening elements (spring beams 150) are shown to be situated within the inner guide (molded member 110).  The stiffening elements are not shown to extending up beyond the top outer surface of the inner guide.  In figure 5 of Worrell et al., the stiffening elements are not shown to extending laterally beyond the outer surface of the inner guide.  It is unclear how the stiffening elements can be attached to the outer surface of the inner guide, as suggest by the Appellant, when the stiffening elements are not situated on the outer surface of the inner guide and do not extending to the outer surface of the inner guide.

Response to the Arguments in Section B-6
Appellant states:
Conversely, in the embodiment of Figures 12 and 13 relied upon to reject 26 (and claim 34), the first “[m]olded member (410) includes a plurality of recesses (414, 416, 418),” and the second “molded member (411) includes a plurality of (415, 417, 419).”  Id. at para. [0069].  Two recesses 414, 415 cooperate to form a channel for a firing beam, two recesses 416, 417 cooperate to form a channel for a first articulation cable, and two recesses 418, 419 cooperate to form a channel for a second articulation cable. See id. at para. [0067], [0069].  There are not slots or recesses for the spring beams 150 (or any other spring beams).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The embodiment shown in figure 12 of Worrell et al., is relied upon for the teaching of an inner guide comprising a first body with a female coupling member, and a second body with a male coupling member.  The embodiment shown in figure 12 is not relied upon for the teachings of the three separate channels.  The embodiment shown in figure 5 of Worrell et al. is relied upon for the teaching of three separate channels.
When modifying the embodiment shown in figure 5 of Worrell et al. in view of the embodiment shown in figure 12 of Worrell et al., the inner guide is interpreted to be made of a first body and a second body and have a channel configured to receive the spring beams.

Additionally, Worrell does not teach or suggest that the spring beams 150 are fixed in position relative to the molded member 110.

In figure 6 of Worrell et al., the stiffening elements (150) are shown as being situated within the inner guide (110) of the articulation section (36).  On page 6, paragraph 58 of Worrell et al., the stiffening elements are disclosed as being “secured relative to the articulation section”.  In order for the stiffening element to be secured relative to the articulation section, the stiffening element would need to be attached to the articulation section.  Since stiffening element is situated within the inner guide, the stiffening element has to be attached to an inner wall of said inner guide in order to be attached to the articulation section.  If the stiffening elements were fixed to the other elements, such as the rigid shaft section or to the unmade circular element, then the stiffening elements would be fixed relative to the rigid shaft section or to the unmade circular element.  They would not be fixed relative to the articulation section.
Therefore, in order for the stiffening elements to be secured relative to the articulation section, and since the stiffening elements are situated within the inner guide, it is reasonable to interpret the stiffening elements to be fixedly attached to the inner wall of the inner guide.

Response to the Arguments in Section D-3
Appellant states:
However, this allegation mischaracterizes the claim language, which recites that the slots’ terminal ends are curved towards at least one of a proximal end and a distal end of the outer sleeve.  In actuality, Shelton is completely silent as to terminal ends of any slots being curved towards either a proximal end or a distal end of the flexible tube 218 (or anything else).

The term “curved” is understood to mean an object or path that has a curve or bent shape. Claim 9 does not disclose how smooth or how sharp of a curve the terminal ends have.  Claim only states that the terminal ends are curved.
In figure 6 of Shelton, the flexible tube (218) is shown to comprise a plurality of slits (220, 222), wherein the terminal ends of said slits extend, or bend, towards the proximal end and the distal end of the flexible tube.  The substantially shape bend of the terminal ends towards the proximal end and the distal end does not make it improper to interpret the terminal ends bending towards the proximal end and the distal end.  Therefore, it is reasonable to interpret the terminal ends of the slits in figure 6 of Shelton to curve towards at least one of the proximal end or the distal end.

Response to the Arguments in Section D-5
Appellant states:
Shelton does not teach or suggest that the support plates 2004, 2006 being metal is what minimizes binding and buckling of the firing bar 2008.  Instead, Shelton discloses in Figure 17 and column 10 lines 44-61 that it is the mere presence of the support plates 2004, 2006 that minimizes binding and buckling of the firing bar 2008 when the articulation joint 200 is articulated.

In column 10 lines 44-52 of Shelton, the articulation joint is disclosed to comprise support plates “that laterally support a firing bar 2008 to minimize binding and buckling when articulated.  Each support plate 2004, 2006 includes a structural member 2010 
Appellant states:
Shelton provides even further indication that the proposed modification of Worrell would not have been made by a person of ordinary skill in the art.  The support plates 2004, 2006 are made of EAP to be “responsive to an electrical signal passed through the shaft to effect articulation.”

Shelton is not relied upon for the teaching of electroactive polymers.  Shelton is relied upon for the teaching of the stiffening elements comprising rigid material, such as metal.  Shelton does not disclose that use of EAP is needed in the minimizing of binding buckling.  Shelton discloses the stiffening element comprising rigid material, such as rigid polymer or metal, when disclosing the feature of minimizing binding and buckling.  Therefore, the person of ordinary skill in the art would not be deterred from the teaching of incorporating metal into the stiffening elements just because Shelton also teaches the use of EAP for different purposes and benefits.





Respectfully submitted,
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 30, 2021

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731 

                                                                                                                                                                                                       /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        


 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.